                                                                                                                                                                                  /') \,!
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                              ''I'
                                                                                                                                                                     Page I of 1 -' '·--   1:JI
                                                                                                                                                                                           II

                                                UNITED STATES DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF CALIFORNIA                                                                                  Ii

                      United States of America                                                 JUDGMENT IN A CRIMINAL CASE                                                                 it
                                                      V,                                       (For Offenses Committed On or After November 1, 1987)


                David Emilio Morales-Santiago                                                  Case Number: 3:19-mj-23598
                                                                                                           r
                                                                                               Rebec           p;_i.
                                                                                                                          -                 --
                                                                                               Defendant s Attorney
                                                                                                                          F~fl
                                                                                                                           1.i        ii ~~.,.
                                                                                                                                                 rur··
                                                                                                                                                 it:: L~)
REGISTRATION NO. 8876 9298
THE DEFENDANT:                                                                                                                   SEP 0 i,            2019
 0 pleaded guilty to count(s) I of Complaint                                                                       ~-.. -·~ :;..,,,-._,!,
                                                                                                                            . . =.: , •· -,,., , ., ,..,, ,,- ,, .
 •    was found guilty to count( s)                                       sounn,rn1
                                                                                                                ...,Lt::C,,1"\r'\ <,,,-..
                                                                                    1J1,; rn;c-r 01° c,,\cli'Sf)N)~
                                                                                                                                          --'. v,,c:i,


      after a plea of not guilty.
                                                                          ,..                             ')f.: :i I •



      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      -
Title & Section                               Nature of Offense                                                                                  Count Number(s)
8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                                                        I
 •    The defendant has been found not guilty on count( s)
                                                                                          -------------------
 •    Count(s)
                    - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                         .,;
                                         •\     TIME SERVED                                 • ________ days
 0 Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday, September 4, 2019
                                                                                             Date ofimposition of Sentence

                                t .c<'.1/✓t/
                                   .. >
                / ,/, /I!...

                                                                                             H~Ltlt;;,WCK
                        I\                                  r       'I
                                    1/   I/ i ___ ,        ,/
Received j · ,. , .. ,, ..... , .
       '        /      '   ·'   '        .     -'t'             .
                                                                         f'
              DUSM

                                                                                             UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                                         3: 19-mj-23598
